         Case 6:20-cv-01083-ADA Document 22 Filed 02/11/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


  WSOU INVESTMENTS, LLC D/B/A
  BRAZOS LICENSING AND
  DEVELOPMENT,                                          Case No. 6:20-cv-1083-ADA
                Plaintiff,
                                                        JURY TRIAL DEMANDED
                v.

  ARISTA NETWORKS, INC.,

                Defendant


                             CASE READINESS STATUS REPORT

      Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos”)

and Defendant Arista Networks, Inc. (“Arista”), hereby provide the following status report in

advance of the initial Case Management Conference (“CMC”).

                                  FILING AND EXTENSIONS

      Brazos’s Complaint was filed on November 25, 2020. There has been one extension for a

total of 45 days (to February 4, 2021).

                              RESPONSE TO THE COMPLAINT
      Arista filed its Answer to the Complaint on February 4, 2021. No counterclaims were filed.

                                      PENDING MOTIONS

      No motions are pending before the Court.
                     RELATED CASES IN THIS JUDICIAL DISTRICT

      There are no related cases in this Judicial District.
           Case 6:20-cv-01083-ADA Document 22 Filed 02/11/21 Page 2 of 4




                            IPR, CBM, AND OTHER PGR FILINGS
       There are no known IPR, CBM, or other PGR filings.
                     NUMBER OF ASSERTED PATENTS AND CLAIMS
       Brazos has asserted three patents. Brazos has not yet served its preliminary infringement

contentions, but currently anticipates asserting the number of claims identified in the table below

for each patent:


                           Patents                          # of Anticipated Asserted Claims
                   U.S. Patent No. 7,409,715                                 20
                   U.S. Patent No. 8,472,447                                 19
                   U.S. Patent No. 9,450,884                                 20


                         APPOINTMENT OF TECHNICAL ADVISER
       The parties do not request a technical adviser to be appointed to the case.
                                 MEET AND CONFER STATUS
       Brazos and Arista met and conferred on February 10, 2021. The parties have no pre-

Markman issues to raise at the CMC.




                                                  2
          Case 6:20-cv-01083-ADA Document 22 Filed 02/11/21 Page 3 of 4




Dated: February 11, 2021
                                           Respectfully Submitted,

                                           By: /s/ Max L. Tribble, Jr.
                                             Max L. Tribble, Jr.
                                             State Bar No. 2021395
                                             Shawn Blackburn (pro hac vice)
                                             State Bar No. 24089989
                                             Bryce T. Barcelo (pro hac vice)
                                             State Bar No. 24092081
                                             SUSMAN GODFREY L.L.P.
                                             1000 Louisiana Street, Suite 5100
                                             Houston, Texas 77002-5096
                                             Tel.: (713) 651-9366
                                             Fax: (713) 654-6666
                                             mtribble@susmangodfrey.com
                                             sblackburn@susmangodfrey.com
                                             bbarcelo@susmangodfrey.com

                                             Kalpana Srinivasan (pro hac vice)
                                             State Bar No. 237460
                                             Raymond K. Wright (pro hac vice)
                                             State Bar No. 331950
                                             SUSMAN GODFREY L.L.P.
                                             1900 Avenue of the Stars, 14th Floor
                                             Los Angeles, California 90067-6029
                                             Tel.: (310) 789-3100
                                             Fax: (310) 789-3150
                                             ksrinivasan@susmangodfrey.com
                                             rwright@susmangodfrey.com

                                             Attorneys for Plaintiff WSOU
                                             Investments, LLC



                                           By: /s/ Paige Arnette Amstutz
                                             Paige Arnette Amstutz
                                             Texas State Bar No. 00796136
                                             SCOTT, DOUGLASS & MCCONNICO, LLP
                                             303 Colorado Street, Suite 2400
                                             Austin, TX 78701
                                             Tel.: (512) 495-6300
                                             Fax: (512) 495-6399
                                             pamstutz@scottdoug.com

                                             Douglas E. Lumish (pro hac vice)

                                      3
Case 6:20-cv-01083-ADA Document 22 Filed 02/11/21 Page 4 of 4



                                   Jeffrey G. Homrig (pro hac vice)
                                   Richard G. Frenkel (pro hac vice)
                                   Linfong Tzeng (pro hac vice)
                                   LATHAM & WATKINS LLP
                                   140 Scott Drive
                                   Menlo Park, CA 94025
                                   Tel: (650) 328-4600
                                   Fax: (650) 463-2600
                                   Doug.Lumish@lw.com
                                   Jeff.Homrig@lw.com
                                   Rick.Frenkel@lw.com
                                   Linfong.Tzeng@lw.com

                                   Amit Makker (pro hac vice)
                                   LATHAM & WATKINS LLP
                                   505 Montgomery Street, Suite 2000
                                   San Francisco, CA 94111
                                   Tel: (415) 391-0600
                                   Fax: (415) 395-8095
                                   Amit.Makker@lw.com

                                   Attorneys for Defendant
                                   Arista Networks, Inc.




                              4
